No. 99-20085
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-20085
                         Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus


GERARDO GUAPI LIZALDA,


                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-97-CR-168-4
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Gerardo Guapi Lizalda

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Lizalda has filed

a response to counsel’s motion in which he argues that his trial

counsel was ineffective.    The record has not been adequately

developed for us to consider Lizalda’s argument on direct appeal.



See United States v. Haese, 162 F.3d 359, 363-64 (5th Cir 1998),


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20085
                                -2-

cert. denied, ___ S. Ct. ___, 1999 WL 241837 (U.S., May 24,

1999).   Our independent review of the brief, the record, and

Lizalda’s response discloses no nonfrivolous issue.   Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.